                                                                       Case 2:18-cv-02684-EJM Document 250 Filed 03/22/21 Page 1 of 2



                                                                 1   Robert A. Henry (#015104)
                                                                     Jennifer Hadley Catero (#018380)
                                                                 2   Kelly A. Kszywienski (#025578)
                                                                     Amanda Z. Weaver (#034644)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bhenry@swlaw.com
                                                                             jcatero@swlaw.com
                                                                 7           kkszywienski@swlaw.com
                                                                              aweaver@swlaw.com
                                                                 8   Attorneys for Defendant Treatment Assessment
                                                                     Screening Center, Inc.
                                                                 9
                                                                10                      IN THE UNITED STATES DISTRICT COURT

                                                                11                             FOR THE DISTRICT OF ARIZONA
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Deshawn Briggs, et al.,                         No. CV2018-02684-EJM
                                                                                      Plaintiffs,                    NOTICE OF SERVICE OF
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202




                                                                                                                     TREATMENT ASSESSMENT
                                                                            v.                                       SCREENING CENTER, INC.’S
                             LAW OFFICES




                                                                14
                              602.382.6000




                                                                                                                     NINTH SUPPLEMENTAL
                                   L.L.P.




                                                                15   William Montgomery, et al.,                     RESPONSES TO MANDATORY
                                                                                                                     INITIAL DISCOVERY
                                                                16                    Defendants.

                                                                17          Defendant Treatment Assessment Screening Center, Inc. (“TASC”) gives notice
                                                                18   that on March 5, 2021, it served its Ninth Supplemental Responses to Mandatory Initial
                                                                19   Discovery on Plaintiffs via electronic mail.
                                                                20          DATED this 22nd day of March, 2021.
                                                                21                                                     SNELL & WILMER L.L.P.
                                                                22
                                                                                                                    By: s/ Amanda Z. Weaver
                                                                23                                                     Robert A. Henry
                                                                                                                       Jennifer Hadley Catero
                                                                24                                                     Kelly A. Kszywienski
                                                                                                                       Amanda Z. Weaver
                                                                25                                                     One Arizona Center
                                                                                                                       400 E. Van Buren, Suite 1900
                                                                26                                                     Phoenix, Arizona 85004-2202
                                                                27
                                                                28
                                                                       Case 2:18-cv-02684-EJM Document 250 Filed 03/22/21 Page 2 of 2



                                                                 1
                                                                                                   CERTIFICATE OF SERVICE
                                                                 2
                                                                              I hereby certify that on March 22, 2021, I electronically transmitted the foregoing
                                                                 3
                                                                     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4
                                                                     Notice of Electronic Filing to the CM/ECF registrants on record.
                                                                 5
                                                                     By: s/ Pati Zabosky
                                                                 6
                                                                     4822-7998-3554
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                 -2-
